DETAILED ACTION
This Action is in consideration of the Applicant’s response on January 4, 2021.  Claim 6 is amended by the Applicant.  Claims 8 – 15 are added.  Claims 1 – 15, where Claims 1, 6, and 8 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 – 5, support for the limitation “wherein the steps of carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment prior to being made available to any end user device or end user and prior to being made available to the development environment” can be found in the current and parent applications.
b)	Regarding Claims 1 – 5, the limitation “wherein the steps of carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment prior to being made available to any end user device or end user and prior to being made available to the development environment” is not indefinite.
c)	Regarding Claim 1, the combination of Yang and Myles does not disclose or suggest of “obfuscating the assembler code” and “obfuscating the 
d)	Regarding Claim 4, clarification on the references cited.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), review of the specification suggested by the Applicant [See Remarks, Pg. 8, 2nd Para.] merely support the Office’s findings.  For example, Fig. 3 and Paragraph [0027] recite that AOT compilation and obfuscating the assembler code is performed in a development environment.  Nowhere does it indicate these steps occur prior to being made available to the development environment, particularly since these steps are performed in the development environment as claimed.  Therefore, the 112(a) rejection is maintained.
2.	With regards to b), the Applicant argues that “the AOT compilation and obfuscating of the assembler code do not require that the assembler code [be] ‘made available’ to the development environment” [See Remarks, Pg. 8, 6th Para.].  Respectfully, the Applicant’s explanation appears contradictory to the claimed limitation.  
It is unclear how the development environment can obfuscate the assembler code without the assembler code being made available to the development environment.  Is the assembler code encrypted or unreadable by the development environment?  No support for this possibility is found within the specification.  Therefore, the 112(b) rejection is maintained.
3.	With regard to c), the Applicant appears to opine that engaging one or more branch obfuscation modules at any of the indicated points within the compiler does not result in obfuscating assembly code [See Remarks, Pg. 10-11].  Myles discloses that   
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Myles further discloses that the various steps of obfuscation are performed during the compilation process (obfuscation performed in a development environment) [Para. 0024, 0028, 0034-35].  As indicated previously, Yang discloses that the AOT compilation is performed in a development environment prior to being made available to any end user device or end user [Fig. 3 and 7; Para. 0009, 0019, 0021, 0028-32, 0057].  Since both of these processes can be performed in the compilation process of the source code, the combination of Yang and Myles discloses that “the AOT compilation and obfuscating the assembler code are performed in a development environment prior to being made available to any end user device or end user.”  Therefore, the 103 rejection is maintained.
4.	With regard to d), the Applicant is correct in that Claim 4 is meant to be rejected using Yang, in view of Myles, and further view of Hermany [See Remarks, Pg. 12, 34d Para.].  The heading for the 103 rejection of Claim 4 and the publication number of Hermany contained typographical errors (e.g. PGPub. 2015/0327220 vs. correct PGPub. 2015/0347220).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/537608, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 recites that “the steps of carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment prior to being made available to any end user device or end user and prior to being made available to the development environment” (emphasis added by Office) [Claim 1, lines 8-11].
	Nothing within the parent application specifically describes the AOT compilation and obfuscating the assembler code prior to being made available to the development .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
5.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment prior to being made available to any end user device or end user,” does not reasonably provide enablement for “carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment…prior to being made available to the development environment.”  The specification does not enable any person skilled in the art to which it pertains, or implement and/or understand the invention commensurate in scope with these claims.  The specification does not provide support as to carry out “the AOT compilation and obfuscating the assembler code…in a development environment prior to being made available to any end user device or end user” and also “prior to being made available to the development environment” as claimed.
6.	Claims 2 – 5 are rejected based on their dependency of Claim 1 under the same rationale.
7.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment prior to being made available to any end user device or end user,” does not reasonably provide enablement for “carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment…prior to being made available to any other development environment.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to implement and/or understand the invention commensurate in scope with these claims.  The limitation “prior to being made available to any end user device or end user was described in the claim.  However, there is no mention of “any other development environment” in the originally filed claims or specification.  The claim is considered new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment,” and the claim also recites “carrying out the AOT compilation and obfuscating the assembler code are performed in a development environment…prior to being made available to the development environment” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
9.	Claims 2 – 5 are rejected based on their dependency of Claim 1 and under the same rationale.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2016/0041816 (hereinafter “Yang”), in view of PGPub. 2010/0058301 (hereinafter “Myles”).
10.	Regarding Claim 1, Yang discloses of a method for providing a software application on a computer unit [Abstract; Fig. 3 and 4], wherein the method comprises the following steps:
carrying out an Ahead Of Time (AOT) compilation of the software application present in the form of source code to generate assembler code from the source code of the software application [Fig. 3 and 7; Para. 0009, 0019, 0021, 0028-31, 0057];

posting the 
downloading the 
Yang, however does not specifically disclose of obfuscating the assembler code of the software application or that obfuscating the assembler code is performed in a development environment prior to being made available to any end user device.  In the 
Myles discloses a system and method for compiling of application source code to executable computer code prior to distribution [Fig. 5; Para. 0024, 0028, 0034-35].  Myles further discloses of obfuscating the executable computer code of the software application within the compiler (obfuscating the assembler code is performed in a development environment) [Fig. 5; Para. 0034-35].  The combination would enable the AOT compilation of source code, which is a designer’s choice as to how the application is provided to the AOT compiler, and the encrypting of the machine code during compilation at a development environment (anywhere the AOT compilation occurs).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Myles with Yang since both systems apply compilation of application code prior to distribution.  The motivation to do so is to would improve security by making static analysis of the compiled code more difficult [Myles; Para. 0024].
11.	Regarding Claim 2, Yang, in view of Myles, discloses all the limitations of Claim 1 above.  Yang further discloses that the software application is a Java application [Para. 0003, 0034].
12.	Regarding Claim 3, Yang, in view of Myles, discloses all the limitations of Claim 1 above.  Yang further discloses that the software distribution platform is the Google Play Store [Para. 0047].
Claim 5, Yang, in view of Myles, discloses all the limitations of Claim 1 above.  Yang further discloses that different assembler codes for different processor architectures are posted in the software distribution platform [Para. 0026, 0028-30].
14.	Regarding Claim 6, Yang discloses of a computer unit [Abstract; Fig. 1, item 103, Fig. 4, item 406; Para. 0008, 0025; application accelerator] comprising:
a processor [Para. 0008, 0025];
computer readable hardware storage device having stored thereon computer executable code that, when executed by the processor [Para. 0008, 0025], causes the computing device to perform the following: 
carrying out an Ahead Of Time (AOT) compilation of the software application present in the form of source code to generate assembler code from the source code of the software application [Fig. 3 and 7; Para. 0009, 0019, 0021, 0028-31, 0057];

posting the 
Yang, however does not specifically disclose of obfuscating the assembler code of the software application or that obfuscating the assembler code is performed in a development environment prior to being made available to any end user device.  In the alternative that Yang does not disclose that the software application is present in the form of source code, Myles discloses that limitation as described below.

15.	Regarding Claim 7, Yang, in view of Myles, discloses all the limitations of Claim 6 above.  Yang further discloses that the computer unit is a mobile end device [Fig. 1, 3, and 4; ARM Phone].
16.	Regarding Claim 8, Yang discloses of a method for providing a software application [Abstract; Fig. 3 and 4], wherein the method comprises the following steps:

 and
posting the 
Yang, however does not specifically disclose of obfuscating the assembler code of the software application or that obfuscating the assembler code is performed in a development environment prior to being made available to any end user device.  In the alternative that Yang does not disclose that the software application is present in the form of source code, Myles discloses that limitation as described below.
Myles discloses a system and method for compiling of application source code to executable computer code prior to distribution [Fig. 5; Para. 0024, 0028, 0034-35].  Myles further discloses of obfuscating the executable computer code of the software application within the compiler (obfuscating the assembler code is performed in a development environment) [Fig. 5; Para. 0034-35].  The combination would enable the AOT compilation of source code, which is a designer’s choice as to how the application is provided to the AOT compiler, and the encrypting of the machine code during compilation at a development environment (anywhere the AOT compilation occurs).  It would have been obvious to one skilled in the art at the time of the invention to 
17.	Regarding Claim 9, Yang, in view of Myles, discloses all the limitations of Claim 8 above.  Yang further discloses that the steps of carrying out the AOT compilation and obfuscating the assembler code are performed prior to being made available to any other development environment [Para. 0009; can be application developer server].
18.	Regarding Claim 10, Yang, in view of Myles, discloses all the limitations of Claim 8 above.  Yang further discloses that the software application is a Java application [Para. 0003, 0034].
19.	Regarding Claim 11, Yang, in view of Myles, discloses all the limitations of Claim 8 above.  Yang further discloses that the software distribution platform is the Google Play Store [Para. 0047].
20.	Regarding Claim 12, Yang, in view of Myles, discloses all the limitations of Claim 8 above.  Yang further discloses that different assembler codes for different processor architectures are posted in the software distribution platform [Para. 0026, 0028-30].
21.	Regarding Claim 13, Yang, in view of Myles, discloses all the limitations of Claim 8 above.  The combination of Yang and Myles further discloses of downloading the obfuscated assembler code to a computer unit [Yang, Fig. 3, Para. 0030 (downloading of assembler code to a computer unut); Myles, Para. 0024, 0028, 0034-35 (obfuscating assembler code in compiler)].
Claim 14, Yang, in view of Myles, discloses all the limitations of Claim 13 above.  Yang further discloses that the computer unit is a mobile end device [Figs. 1, 3, and 4; ARM phone].
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Persson, in view of Myles, in further view of PGPub. 2015/0327220 (hereinafter “Hermany”).
23.	Regarding Claims 4 and 15, Yang, in view of Myles, discloses all the limitations of Claims 1 and 8 above.  Yang also discloses the mobile device can run Android operating system 4.2.2 [Para. 0044].  Neither Myles nor Yang, however, specifically discloses that the computer unit is operated with the operating system Android (version 4.4 or higher).
	Hermany discloses a system and method of tracking applications on a mobile device [Abstract].  Hermany discloses that mobile devices can operation on Android (version 4.4 or higher) [Para. 0098].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Hermany with Yang since the most mobile devices run on Android operating systems.  The utilization of the latest version would have been a designer’s choice.  The motivation is that the latest versions typically remove bugs and improve performance and user experience (obvious to on in the art).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492